11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In the interest of K.M.W.H. and             * From the 29th District
B.J.T.H., Jr., children,                      Court of Palo Pinto County,
                                             Trial Court No. C46436.

No. 11-16-00357-CV                          * March 31, 2017

                                            * Per Curiam Memorandum Opinion
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

      This court has considered the mother’s motion to dismiss her appeal and
concludes that the motion should be granted. This court has also inspected the
record in this cause, and we conclude that the father’s appeal should also be
dismissed. Therefore, in accordance with this court’s opinion, the appeal is
dismissed.